MEMORANDUM **
Jesus Castro-Triana, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s determination that Castro-Triana and his family were statutorily eligible for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252.
We deny the petition for review because Castro-Triana’s contentions that the Illegal Immigration Reform and Immigrant Responsibility Act’s permanent rules are impermissibly retroactive when applied to him, and that the Nicaraguan Adjustment and Central American Relief Act violates equal protection are foreclosed by our decision in Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602 (9th Cir.2002).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.